Detailed Action
This is the first office action on the merits for US application number 16/961,654.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show slot 322 disclosed on page 6 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "322" and "232" have both been used to designate a clamping slot in at least the bottom paragraph of page 6 of the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1, 5, and 8-10 is/are objected to because of the following informalities:  
Claim 1 line 1 should read “An orthopedic implanted screw[[,]] for implanting into a bone, the orthopedic implanted screw comprising:”.  
Claim 5 line 1 should read “wherein[[,]] the taper portion”.
Claim 8 line 1 should read “wherein[[,]] the orthopedic implanted screw”.
Claim 9 line 1 should read “wherein[[,]] the pad”.
Claim 10 line 1 should read “wherein[[,]] the orthopedic implanted screw”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: deformation limiting portion in claim 1 lines 2-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
As to claims 1-10, “another part of the screw body drilling into the bone after” appears to claim the human body as “the bone” in claim 1 lines 13-14. Examiner suggests amending as “another part of the screw body configured to drill 
As to claims 1-10, “so that the taper portion drills into the bone, to accordingly prevent the screw body from dropping out of the bone” appears to claim the human body as “the bone” in claim 1 lines 16 and 17. Examiner suggests amending as ““so that the taper portion is configured to drill[[s]] into the bone[[,]] to accordingly prevent the screw body from dropping out of the bone” to address this rejection and will interpret this limitation as meaning that the taper portion is capable of drilling into the bone to accordingly prevent the screw body from dropping out of the bone in order to provide compact prosecution in the rejections below.
As to claim 2, “the screw tip and the screw trunk drill into the bone through the threaded structure” in lines 4-5 appears to claim the human body as “the bone”. Examiner suggests amending using ‘configured to’ similar to the suggestions above and will interpret this limitation as such in order to provide compact prosecution in the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Due to the substantial number of clarity issues noted, Examiner suggests additional review to ensure clarity as some issues may have been inadvertently omited below.
Claim(s) 1 is/are unclear with regards to deformation limiting portion in lines 2-3 and a definition to enable one to ascertain the intended scope and equivalents thereof, Examiner notes that page 5 of the specification designates the deformation limiting portion as element 12 which by be deformed until the screw body 20 completely gets over 12 and restores an original shape. However, it is unclear how the structure shown for element 12 in Figs. 1, 3, 4, 5, and 7 is capable of limiting deformation as such is disclosed on page to deform and no other structure appears to be disclosed to deform. Thus, a broadest reasonable interpretation of the provided limitation is also unclear. Examiner is interpreting this as referring to ‘a deformable tab’ throughout the claims, and suggests amending accordingly or in a similar fashion.
Claim(s) 1 is/are unclear with regards to a top avoiding opening in line 4 and bottom avoiding opening in line 4 and what these openings are avoiding as such does not appear to be disclosed. Examiner is interpreting this as referring to, and suggests amending as, “top 
Claim(s) 1 is/are unclear with regards to how it is intended that the taper portion is convexly provided in lines 8-9 as such does not appear to be further described by the specification or made clear by review of the provided figures. Examiner is interpreting this as referring to, and suggests amending as, “the taper portion is 
Claim(s) 1 is/are unclear with regards to how it is intended that the screw body is configured to drill in line 11 as no drill features appear to be disclosed or shown, i.e. Figs. 1-3 and 9 appear to show a threaded shaft with a conical tip and a head and appear to be absent drilling flutes. Examiner is interpreting this broadly as intended to refer to the presence of a thread on the screw, and suggests amending as, “the screw body being configured to thread into the bone in a rotating mode”.
Claim(s) 1 is/are unclear with regards to how it is intended that the another part of the screw body drills into the bone in line 13-14 as no drill features appear to be disclosed or shown, i.e. Figs. 1-3 and 9 appear to show a threaded shaft with a conical tip and a head and appear to be absent drilling flutes. Examiner is interpreting this broadly as intended to refer to the presence of a thread on the screw, and suggests amending as, “another part of the screw body configured to thread 
Claim(s) 1 is/are unclear with regards to the screw body provided in the limiting cavity in line 15 that is in addition to a part of the screw body being limited in the limiting cavity by the inner wall surface of the seat body and the deformable tab of lines 11-13 and the ended ‘part’ compared to the ‘screw body’. Examiner is interpreting this as referring to, and suggests amending as, “and the part of the screw body provided in the limiting cavity”.
Claim(s) 1 is/are unclear with regards to how it is intended that the taper portion drills into the bone, to accordingly prevent the screw body from dropping out of the bone in lines 16-17 as no drill features appear to be disclosed or shown, i.e. Figs. 1-3 and 9 appear to show a threaded shaft with a conical tip and a head and appear to be absent drilling flutes. Examiner is interpreting this broadly as intended to refer to the presence of a thread on the screw, and suggests amending as, “so that the taper portion is configured to insert 
Claim(s) 2 is/are unclear with regards to the intended scope of “trunk” in line 2, the intended scope of “cap” in line 2, the intended interpretation of “and/or” in line 3, the intended interpretation of “are/is” in line 3, how the it is intended that the screw tip  and the screw trunk drill into the bone through the threaded structure in lines 4-5, how the screw cap is limited in the limiting cavity in line 5 in addition to the ‘a part of the screw body of claim 1 lines 11-12, and screw cap is configured to abut against the inner wall surface in line 7 in addition to the part in claim 1 line 15. Examiner is interpreting this as referring to, and suggests amending as, “The orthopedic implanted screw as claimed in claim 1, wherein[[,]] the screw body comprises a screw tip, a screw shaft and a screw [[cap]]head connected in sequence, shaft shaft configured to thread[[drill]] into the bone through the threaded structure, the part of the screw body comprising the screw [[cap]]head  the another part comprising the screw shaft.”.
Claim(s) 3 is/are unclear with regards to “a part surface” in line 1 and 2 of the designated surfaces and the intended scope of the “part”. Examiner is interpreting this as referring to, and suggests amending as, “The orthopedic implanted screw as claimed in claim 2, wherein[[,]] a [[part]] surface of the inner wall surface of the seat body and a [[part]] surface of an outer surface of the screw cap are curved surfaces fitting with each other compatibly.”.
Claim(s) 4 is/are unclear with regards to the missing nouns prior to ‘matching’ and ‘fitting’ in lines 1 and 2 respectively. Examiner is interpreting this as referring to, and suggests amending as, “The orthopedic implanted screw as claimed in claim 2, wherein[[,]] head each comprise s.”.
Claim(s) 6 is/are unclear with regards to a plurality of taper portions in lines 1-2 and if this is intended to refer to or be in addition to the taper portion of claim 1 line 3. Examiner is interpreting this as referring to, and suggests amending as, “claim 5, wherein[[,]] the taper portion comprises 
Claim(s) 7 is/are unclear with regards to elastic buckle in lines 2-4 and the intended scope as a definition does not appear to be provided and the show structure does not appear to represent “a fastening for two loose ends that is attached to one and holds the other by a catch” (https://www.merriam-webster.com/dictionary/buckle). Examiner is interpreting this as referring to, and suggests amending as, “claim 1, wherein[[,]] the deformable tab is configured to elastically deformthe deformable tab comprising tabs, and the plurality of elastic tab are provided around a circumferential direction of the top 
Claim(s) 10 is/are unclear with regards to a screwing counter bore in line 2 and to what such is intended to be ‘counter’ as there appears to be no description of such in the specification and what such is counter to is not readily apparent in the figures. Further, page 6 of the specification discloses that such is used for facilitating screwing of the screw body. Examiner is interpreting this as referring to, and suggests amending as, “screwing 
Claim(s) 5, 8, and 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cianfrani et al. (US 2009/0192551, hereinafter “Cianfrani”).
As to claim 1, Cianfrani discloses an orthopedic implanted screw (Figs. 1-11) capable of use for implanting into a bone (Figs. 10 and 11), the orthopedic implanted screw comprising: a fixed seat (16, Figs. 1, 2, and 7-9), the fixed seat comprising a seat body (16, Figs. 1, 2, and 7-9), a deformable tab (portions of 37 between adjacent slits 34, Figs. 8 and 9), and a taper portion (36s), wherein the seat body is provided with a limiting cavity (space within 16 as shown in Fig. 8, Fig. 8), a top opening (upper opening of 16 as shown in Fig. 8, Fig. 8) and a bottom opening (lower opening of 16 as shown in Fig. 8, Fig. 8) communicating with the limiting cavity (Fig. 8), the deformable tab is provided on an inner wall surface of the seat body (Figs. 8 and 9) and protrudes toward an inside of the limiting cavity (Figs. 8 and 9), the deformable tab is provided at the top opening (Figs. 8 and 9), and the taper portion is provided on an outer wall surface of the seat body (Figs. 7-9); and a screw body (14, 12) being detachably mounted on the fixed seat (Figs. 1, 2, and 9-11), the screw body being capable of being threaded into the bone in a rotating mode (Figs. 1, 2, and 9-11, ¶s 22, 23, 27, and 28), a part of the screw body (head 28) being limited in the limiting cavity by the inner wall surface of the seat body and the deformable tab (Fig. 9, ¶s 34 and 35), another part of the screw body (20) capable of threading into the bone after passing through the bottom opening (Figs. 10 and 11, ¶24), and the part of the screw body provided in the limiting cavity abutting against the inner wall surface of the seat body (Fig. 9) so that the taper portion is configured to insert into the bone (Figs. 10 and 11, ¶s 30-32) capable of accordingly preventing the screw body from dropping out of the bone (¶s 31 and 32). 
As to claim 2, Cianfrani discloses that the screw body comprises a screw tip (24), a screw shaft (20, 24, portion of 14 to the left of the head 28 as shown in Figs. 5 and 6, Figs. 1-6) and a screw head (28) connected in sequence (Figs. 1-6 and 9-11), the screw tip or the screw shaft provided with a threaded structure (20), the screw tip and the screw shaft capable of threading into the bone through the threaded structure (Figs. 1, 2, and 9-11, ¶s 22, 23, 27, and 2), the part of the screw body comprising the screw head (as defined), the another part comprising the screw shaft (as defined).
As to claim 3, Cianfrani discloses that a surface of the inner wall surface of the seat body (Figs. 8 and 9) and a surface of an outer surface of the screw head (Figs. 5 and 6) are curved surfaces fitting with each other compatibly (Fig. 9, ¶s 29 and 30).
As to claim 4, Cianfrani discloses that the inner wall surface of the seat body and the outer surface of the screw head each comprise spherical surfaces (Fig. 9, ¶s 29 and 30).
As to claim 5, Cianfrani discloses that the taper portion extends along an axial direction of the seat body (Fig. 7, ¶s 32); or the taper portion inclines toward a side opposite to a direction in which the threaded structure is rotated into an inside of the bone (Fig. 7, ¶s 32).
As to claim 6, Cianfrani discloses that the taper portion comprises a plurality of taper portions (Figs. 1, 2, and 7-9, ¶s 31 and 32), and the plurality of taper portions are provided around a circumferential direction of the seat body at intervals (Figs. 1, 2, and 7-9).
As to claim 7, Cianfrani discloses that the deformable tab is capable of elastically deforming (Fig. 9, ¶s 30, 34, and 35), the deformable tab comprising a plurality of elastic tabs (Figs. 8 and 9), and the plurality of elastic tabs are provided around a circumferential direction of the top opening at intervals (Figs. 2, 8, and 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cianfrani in view of Rolfe et al. (US 2005/0112397, hereinafter “Rolfe”) and Daly et al. (US 2013/0338715, hereinafter “Daly”).
The claimed phrase “formed” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

As to claims 8 and 9, Cianfrani discloses the invention of claim 1.
Cianfrani is silent to a pad provided on an outer wall surface of the fixed seat, the taper portion passes through the pad, and an interior of the pad is provided with a plurality of micropore structures. As to claim 9, Cianfrani is silent to the pad and the fixed seat are formed integrally through 3D printing. 
Rolfe teaches a similar orthopedic screw (2000, Figs. 20A and 20B, ¶201) comprising: a fixed seat (porous washer of ¶201); and a screw body (2020); wherein the orthopedic implanted screw further comprises a pad (2010), the pad is provided on an outer wall surface of the fixed seat (Figs. 20A and 20B, ¶201), and an interior of the pad (Figs. 20A and 20B, ¶201) is provided with a plurality of micropore structures (Figs. 20A and 20B, ¶201). As to claim 9, Rolfe teaches that the pad and the fixed seat are formed integrally through 3D printing (Figs. 20A and 20B).
Daly teaches a similar orthopedic screw (20, Figs. 2A-2D) comprising: a fixed seat (27, Figs. 2A-2D), the fixed seat comprising a seat body (27, Fig. 2B) and a taper portion (28s, ¶42); and a screw body (26, Fig. 2A), wherein the orthopedic implanted screw further comprises a pad (22), the pad is provided on an outer wall surface of the fixed seat (Figs. 2A-2D), the taper portion passes through the pad (Figs. 2C and 2D).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the screw as disclosed by Cianfrani by adding a pad to the fixed seat as taught by Rolfe in order to mimic one or more cell structures of the host material (Rolfe ¶62) and promote tissue ingrowth (Rolfe ¶62) to facilitate securement to bone (Rolfe ¶204). In forming the combination, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify that the taper portion as disclosed by Cianfrani passes through the pad as taught by Daly in order for the taper portion to engage bone (Daly ¶43, Cianfrani ¶s 30-32) to help minimize the potential for screw or compression member back-out (Cianfrani ¶31). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cianfrani in view of Kaufmann et al. (US 2015/0366595, hereinafter “Kaufmann”).
As to claim 10, Cianfrani discloses the invention of claim 2 as well as a screwing bore (recesses of ¶27 and 19) provided on an upper surface of the screw head (Fig. 9).
Cianfrani is silent to a clamping slot provided on an upper surface of the screw head, and the clamping slot is connected with the deformable tab compatibly in a clamping mode.
Kaufmann teaches as similar orthopedic screw (Figs. 1-16) comprising: a fixed seat (125, Figs. 1-11 and 14-16), the fixed seat comprising a seat body (125, Figs. 1-11 and 14-16) and a deformable tab (120, 122), wherein, the seat body is provided with a cavity (Figs. 14-16), a top opening (Figs. 14-16) and a bottom opening (Figs. 14-16) communicating with the limiting cavity (Figs. 14-16), the deformable tab is provided on an inner wall surface of the seat body (Figs. 14-16) and protrudes toward an inside of the cavity (Figs. 14-16), the deformable tab is provided at the top opening (Figs. 14-16); and a screw body (132) being detachably mounted on the fixed seat (Figs. 6 and 7), the screw body being capable of being threaded into the bone in a rotating mode (due to thread shown on the shaft in Fig. 7), a part of the screw body (upper portion of 132 as shown in Fig. 7) being limited in the limiting cavity by the inner wall surface of the seat body and the deformable tab (Figs. 6 and 7), another part of the screw body (lower portion of 132 as shown in Fig. 7) capable of being threaded into the bone after passing through the bottom opening (due to thread shown on the shaft in Fig. 7) wherein the screw body comprises a screw shaft (lower portion of 132 as shown in Fig. 7) and a screw head (upper portion of 132 as shown in Fig. 7) connected in sequence, the screw  shaft provided with a threaded structure (Fig. 7), the screw tip and the screw shaft capable of threading into the bone through the threaded structure (due to thread shown on the shaft in Fig. 7), the part of the screw body comprising the screw head (as defined), the another part comprising the screw shaft (as defined); wherein the orthopedic implanted screw comprises a screwing bore (shown in Figs. 6 and 7 having a torx-style shape) and a clamping slot (slots between adjacent teeth 137, 38, 139, etc.) provided on an upper surface of the screw head (Figs. 6 and 7), and the clamping slot is connected with the deformable tab compatibly in a clamping mode (Figs. 6 and 7).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the screw as disclosed by Cianfrani to modify the deformable tabs to connect with clamping slots in a clamping mode as taught by Kaufmann in order to allow the screw body to rotate in one direction (Kaufmann ¶16) and prevent the screw from backing out axially away from patient bone in which it is implanted (Kaufmann ¶16).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892, Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775